DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          STEPHEN HARRIS,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-344

                              [April 19, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dennis D. Bailey, Judge; L.T. Case No. 05-16325CF10A.

   Stephen Harris, Indiantown, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.